Title: To Thomas Jefferson from Lyman Spalding, 18 February 1806
From: Spalding, Lyman
To: Jefferson, Thomas


                        
                            Sir
                     
                            Portsmo. Feby 18, 1806
                        
                        Be pleased to accept a copy of the Portsmouth Bill of Mortality for 1805 from the hands of
                        
                            L. Spalding
                     
                        
                    